DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 09/16/2022.
Claim 3 has been cancelled.
Claims 1-2, 5-8, and 10-12 have been amended.
Claims 1-2 and 4-15 are pending.
Claims 1-2 and 4-15 are rejected.

Response to Amendment
In the Remarks filed 09/16/2022, Applicant has amended:
The language of claims 1 and 10 to address the previously issued 35 U.S.C. 112(b) rejection regarding antecedent basis issues in the claims with the term “trigger”. The Examiner therefore withdraws the 112(b) rejections made in the non-final Office action dated 06/16/2022. The Examiner notes the new 112(b) rejection included in the current action resulting from Applicant’s amendments.

Response to Arguments
In Remarks filed on 09/16/2022, Applicant substantially argues:
The applied references Zhou and Noro fail to disclose the amended limitations of claims 1 and 10 of terminating an application among a second group of applications being executed and maintain the application belonging to the first group of applications being executed so that the application belonging to the first group is not re-executed after it is terminated. Subsequently, the applied references also fail to disclose the limitations of respective dependent claims by virtue of dependency on claims 1 and 10 for the reasons indicated above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated September 16, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “re-execute the terminated application in response to the user input”. Claim 1, from which claim 6 depends, refers to two different terminated applications. The first being the application terminated belonging to the second group and the second being the application in the first group that is maintained and then terminated. Due to the amendments to the claims, it is not entirely clear as to which application is now being referenced. For purposes of the current action, it is interpreted to be the terminated application belonging to the second group. Appropriate correction is required.




Claim Rejections - 35 USC § 103

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0285977) in view of Noro (US 2017/0255407) and still further in view of Hackborn et al. (US 2009/0113444).

Regarding claim 1, Zhou discloses, in the italicized portions, a display device comprising: a memory configured to store an application (Figure 1 and corresponding disclosure [0030-0036]) belonging to a first group executed without a trigger when a predetermined time has elapsed after execution-terminated, and an application belonging to a second group re-executed by the trigger after execution-terminated; and a processor configured to measure a spare storage capacity indicating an amount of a spare space to store data in the memory and terminate at least one application being executed when the spare storage capacity is equal to or less than a preset value ([0041] The Example process 300 of FIG. 3 begins when the process controller 160 determines whether to perform a low memory check (Block 305). In examples disclosed herein, the determination to perform the low memory check is made periodically (e.g., every twenty seconds, every minute, etc.). However, the determination to perform a memory check may be made in any other manner such as, for example, in response to an application being opened, in response an application being closed, etc. If no check is to be performed, the example process controller 160 waits until the next determination to perform the low memory check is made. In examples disclosed herein, a process may be transitioned from foreground operation to background operation shortly after a prior low memory check and, as such, may unnecessarily reside in memory until the next low memory check is performed. [0042] If the low memory check is to be performed (Block 305 returns a result of YES), the example process controller 160 determines an amount of unused memory. (Block 310). While unused memory is determined in the illustrated example of FIG. 3, any other memory value may additionally or alternatively be used such as, for example, cached memory, committed memory, etc… [0047] Upon determination of the out of memory scores, the example process controller 160 terminates a process where the calculated OOM score is greater than or equal to the corresponding OOM score threshold (e.g., the score threshold column 415 of FIG. 4 corresponding to the memory threshold that was violated). Such termination ensures that memory resources are freed for use by other processes…), wherein the processor is further configured to, when the spare storage capacity is equal to or less than the preset value: terminate the application belonging to the second group among the applications being executed, and maintain the application belonging to the first group among the application being executed so that the application belonging to the first group is not re-executed after the application of the first group is terminated. Herein it is disclosed by Zhou the device manages low memory scenarios through checking memory usage of processes, which include applications, currently executing on the device and determining which processes should be terminated in order to free memory capacity. Additionally, Zhou disclose in Paragraph [0015] “In examples disclosed herein, the process controller terminates processes according to an order of priority. In examples disclosed herein, different levels of priority are given to processes based on the state at which the processes are currently executing.” Herein it is noted that processes may be terminated in an order of priority associated with the processes. Zhou does not explicitly disclose grouping applications into a first group which are executed without a trigger after being terminated and a predetermined amount of time has elapsed and a second group which are executed by a trigger after termination and first terminating applications of the second group before the first group. Regarding these limitations, Noro discloses in Paragraphs [0013], [0042], [0053] and [0067-0068] “[0013] However, there is a problem that only selection of an application (app) to be terminated based on the priorities or the use frequency is insufficient for reducing the amount of data to be saved. The app executed by the smart device includes resident apps in addition to general apps. The resident apps are resident in memory and are periodically executed. [0042] The app 4 is an application executed by the smart device 1. FIG. 1 represents only one app 4 for the sake of simplicity, however, more apps 4 are executed in the smart device 1. The apps 4 include a resident app and a general app which is not resident in memory. [0053] When receiving a notification that the smart device 1 resumes from the hibernation state from the terminal state management unit 2, the activation instructing unit 33f refers to the restart app list and instructs the app management unit 31 to restart the resident app terminated by the termination instructing unit 33e. The restart app storage unit 34 stores the restart app list. [0067] The termination instructing unit 33g creates the restart app list and the force-close app list by referring to the app state table when the smart device 1a transitions to the hibernation state, and instructs the app management unit 31 to terminate the apps registered in the restart app list and the force-close app list. [0068] The background app registered in the force-close app list is not restarted when the smart device 1a resumes from the hibernation state. The termination instructing unit 33g may register any background app whose memory usage is more than a given amount or may register only a predetermined number of background apps in order from those whose memory usage is more, instead of registering all the background apps in the force-close app list.” Herein it is disclosed by Noro that applications on the device may be categorized into resident apps and general apps. Regarding this distinction, resident apps are restarted without requiring any input as they are periodically executed, which is interpreted as being executed after a predetermined period of time elapsing, whereas general apps remain non-operational after termination without an input, or trigger as may be otherwise interpreted. Furthermore, it is disclosed that apps in the force-close app list may be ordered according to an order of priority for termination purposes. As indicated above that Zhou discloses in Paragraph [0015] determining a termination order of processes, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to terminate the general apps first as disclosed by Noro in order to ensure system stability as the resident apps may be system related processes which are restarted anyway after termination (Zhou [0015]). Zhou and Noro do not explicitly disclose maintaining the application of the first group such that it is not re-executed after terminating. Regarding this aspect of the limitation, Hackborn discloses in Paragraphs [0056-57] “[0056] Some applications may not require (or permit) any interaction with the user during its execution; when these applications finish running, they are subsequently destroyed by the onDestroy( ) function. [0057] If an application does require user interaction, in some implementations the system may call the onResume( ) function. In an illustrative example, onResume( ) is called before the application gains focus and prepares the application to interact with the user. For example, onResume( ) may start window animations or take control of devices (e.g., a camera or a microphone) for exclusive use by the application. Again, if the application finishes executing before another program takes focus away from the application, the application may be terminated by the onDestroy( ) function.” Herein it is disclosed by Hackborn that applications after completion may be programmed to be terminated by the onDestroy function thereby ceasing execution. In this manner, the application is not re-executed as it has completed its function. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain applications to completion as it is then unnecessary to re-execute applications which have finished running in the case of low-memory states changing or remaining in effect as addressed by Hackborn in Figures 5 and 6 and the corresponding disclosure. Zhou, Noro, and Hackborn are analogous art because they are from the same field of endeavor of managing memory utilization.
Regarding claim 2, Noro further discloses the display device of claim 1, wherein the memory is configured to store data indicating whether to re-execute the application belonging to the first group and the application belonging to the second group, and wherein the processor is configured to: classify, based on the data, applications, which are stored in the memory, into the application belonging to the first group and the application belonging to the second group ([0048] The app state storage unit 32 stores the states of the app 4 as an app state table. The app state table is updated by the app management unit 31. FIG. 2A is a diagram illustrating an example of the app state table. As illustrated in FIG. 2A, the app state table is information that associates App name, App type, and Execution state with each other. [0049] “App name” indicates a name of the app 4. “App type” is a type of an app. The App type includes the general app and the resident app. “Execution state” indicates a state in which the app 4 is executed. The Execution state includes the foreground and the background. For example, a general app named as Home screen app is executed in the foreground. [0050] The Execution state is provided only in the general apps but not in the resident app. Thus, only classification information needed to terminate the resident app at the time of transition to the hibernation state may be registered in the app state table without distinguishing between the general app and the resident app. FIG. 2B is a diagram illustrating an example of an app state table in which only needed classification information is registered.). Herein it is disclosed that app type information may be maintained in order to classify apps.
Regarding claim 4, Noro further discloses the display device of claim 2, wherein the data includes: at least one of a text file, a service file, or a proc system file ([0048] The app state storage unit 32 stores the states of the app 4 as an app state table. The app state table is updated by the app management unit 31. FIG. 2A is a diagram illustrating an example of the app state table. As illustrated in FIG. 2A, the app state table is information that associates App name, App type, and Execution state with each other.). Herein it is disclosed that the table is maintained storing the classifying information. It would be obvious to one of ordinary skill in the art to implement the table as disclosed in one of the files as claimed for storing data.
Regarding claim 5, Zhou further discloses the display device of claim 1, wherein the processor is configured to: maintain the application belonging to the first group and the application belonging to the second group, when the spare storage capacity of the memory exceeds the preset value ([0045] Returning to FIG. 3, if the amount of unused memory is not less than or equal to (i.e., greater than) a low memory threshold (e.g., a memory threshold identified in the memory threshold column 410 of FIG. 4) (Block 320 returns a result of NO), control proceeds to block 305 where the example process controller 160 waits until the next determination to perform the low memory check is made (Block 305).). Herein it is disclosed that no applications are terminated if the threshold has not been satisfied.
Regarding claim 6, Zhou and Hackborn further disclose the display device of claim 1, further comprising: a receiver to receive a user input (Zhou [0031] In the illustrated example, one or more input devices 122 are connected to the interface circuit 120. The input device(s) 122 permit(s) a user to enter data and commands into the processor 112. The input device(s) can be implemented by, for example, an audio sensor, a microphone, a camera (still or video), a keyboard, a button, a mouse, a touchscreen, a track-pad, a trackball, isopoint, and/or a voice recognition system.), wherein the processor is configured to: re-execute the terminated application in response to the user input (Zhou [0015] As a result, user initiated processes will typically be terminated to free memory before system processes, thereby ensuring stability of the system (e.g., preventing crashes). Hackborn [0022] This document describes systems and techniques for managing memory on a computing device with limited memory. In an exemplary implementation, applications running on the system are ranked, and low ranking applications are killed if the device's memory is unable to accommodate current memory demands. A killed application may be subsequently revived by the system if a user attempts to interact with the killed application. For example, it is increasingly common today for cellular telephone users to run multiple programs at the same time on their telephone. One or more applications may lie dormant in the background of the telephone's display as the user interacts with another application in the telephone's foreground. If the telephone runs out of memory, the telephone's operating system may kill one or more background applications to ensure that enough memory is available for use by the foreground application. When the user attempts to return to the terminated background application, the system may recreate the application as it existed before it was killed using information saved by the application. In an alternative implementation, the telephone's operating system may detect a pending memory shortage and, in response, terminate one or more applications to provide sufficient memory for important applications. If the user tries to use a terminated application, the application is recreated using data saved by the application before it was killed.). Herein it is disclosed that an application that was terminated belonging to the second group may be revived, or re-executed, according to user input.
Regarding claim 7, Zhou and Noro further disclose the display device of claim 1, wherein the memory is configured to further store a sequence of terminating applications belonging to the second group, and wherein the processor is configured to: terminate the applications belonging to the second group in the sequence, when the spare storage capacity is equal to or less than the preset value (Zhou [0015] In examples disclosed herein, the process controller terminates processes according to an order of priority. In examples disclosed herein, different levels of priority are given to processes based on the state at which the processes are currently executing. For example, to reclaim memory, a process executing as a background application would typically be terminated before a foreground application is terminated. To decide which process to terminate first, an out of memory (OOM) score is calculated. The OOM score is based on, for example, an amount of memory utilized by the process, the state of the process, and an adjustment value based on the state of the process. In examples disclosed herein, a process that is using a large amount of memory in the background might receive a higher score than a process that is using a same amount of memory in the foreground. Noro [0068]).Herein it is disclosed that the processes are ordered according to assigned priority thereby presenting a sequence as to how the processes will be terminated. Similarly, Noro discloses termination based on priority.
Regarding claim 8, Zhou further discloses the display device of claim 1, wherein the memory comprises to a random access memory (RAM) ([0020] The processor 112 of the illustrated example includes a local memory 113 (e.g., a cache). The processor 112 of the illustrated example is in communication with a main memory including a volatile memory 114 and a non-volatile memory 116 via a bus 118. Processes executed by the processor 112 store data in the volatile memory 114 and/or in the non-volatile memory 116. Utilization of the volatile memory 114 and/or or the non-volatile memory 116 by a process(es) executed by the processor 112 is controlled by the process controller 160. The volatile memory 114 may be implemented by Synchronous Dynamic Random Access Memory (SDRAM), Dynamic Random Access Memory (DRAM), RAMBUS Dynamic Random Access Memory (RDRAM) and/or any other type of random access memory device.), and the processor comprises to a central processing unit (CPU) ([0019] The processor platform 100 of the illustrated example includes a processor 112. The processor 112 of the illustrated example is hardware. For example, the processor 112 can be implemented by one or more integrated circuits, logic circuits, microprocessors or controllers from any desired family or manufacturer.). Herein it is disclosed the volatile memory and processing unit as claimed.
Regarding claim 9, Zhou further discloses the display device of claim 1, further comprising: a display configured to output an execution screen of at least one of the application belonging to the first group or the application belonging to the second group ([0032] One or more output devices 124 are also connected to the interface circuit 120 of the illustrated example. The output devices 124 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display, a cathode ray tube display (CRT), a touchscreen, a tactile output device), a printer and/or speakers. The interface circuit 120 of the illustrated example, thus, typically includes a graphics driver card, a graphics driver chip or a graphics driver processor.). Herein it is disclosed the variety of displays that can be implemented by the device for output.
Regarding claim 10, Zhou disclose, in the italicized portions, a method of a display device, the method comprising: measuring a spare storage capacity indicating an amount of a spare space to store data in a memory of the display device ([0041]); and terminating at least one application among applications being executed in the display device, when the spare storage capacity is equal to or less than a preset value ([0042] and [0047]), wherein the applications being executed comprise an application belonging to a first group re-executed without a trigger when a predetermined time has elapse after execution-terminated, and an application belonging to a second group re-executed by the trigger after execution-terminated, wherein termination at least one application includes: maintaining the application belonging to the first group among the applications being executed so that the application belonging to the first group is not re-executed after the application of the first group is terminated; and terminating the application belonging to the second group among the applications being executed. Herein it is disclosed by Zhou the device manages low memory scenarios through checking memory usage of processes, which include applications, currently executing on the device and determining which processes should be terminated in order to free memory capacity. Additionally, Zhou disclose in Paragraph [0015] that processes may be terminated in an order of priority associated with the processes. Zhou does not explicitly disclose grouping applications into a first group which are executed without a trigger after being terminated and a predetermined amount of time has elapsed and a second group which are executed by a trigger after termination and first terminating applications of the second group before the first group. Regarding these limitations, Noro discloses in Paragraphs [0013], [0042], [0053] and [0067-0068] that applications on the device may be categorized into resident apps and general apps. As indicated above that Zhou discloses in Paragraph [0015] determining a termination order of processes, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to terminate the general apps first as disclosed by Noro in order to ensure system stability as the resident apps may be system related processes which are restarted anyway after termination (Zhou [0015]). Zhou and Noro do not explicitly disclose maintaining the application of the first group such that it is not re-executed after terminating. Regarding this aspect of the limitation, Hackborn discloses in Paragraphs [0056-57] that applications after completion may be programmed to be terminated by the onDestroy function thereby ceasing execution. In this manner, the application is not re-executed as it has completed its function. Claim 10 is rejected on a similar basis as claim 1.
Regarding claim 11, Zhou and Noro further disclose the method of claim 10, further comprising: storing a sequence of terminating application belonging to the second group; and terminating the application belonging to the second group in the sequence, when the spare storage capacity is equal to or less than the preset value (Zhou [0015] and Noro [0068]). Claim 11 is rejected on a similar basis as claim 7.
Regarding claim 12, Hackborn further discloses the method of claim 10, further comprising: re-executing the terminated application when a user input is received (Hackborn [0022]). Claim 12 is rejected on a similar basis as claim 6.
Regarding claim 13, Noro further discloses the method of claim 10, further comprising: storing, in the memory, data indicating whether to re-execute the application belonging to the first group and the application belonging to the second group, and classifying, based on the data, applications, which are stored in the memory, into the application belonging to the first group and the application belonging to the second group ([0048-0050]). Claim 13 is rejected on a similar basis as claim 2.
Regarding claim 14, Noro further discloses the method of claim 13, wherein the data includes: at least one of a text file, a service file, or a proc system file ([0048]). Claim 14 is rejected on a similar basis as claim 4.
Regarding claim 15, Zhou further discloses the method of claim 10, further comprising: outputting content of the application being executed ([0032]). Herein it is disclosed that output device via which the system may display content executed on the device.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135